DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Continuing Data: This application is a CON of 16/586,367 filed 09/27/2019, now PAT 10,942,842; which is a CON of 15/750,363 filed 02/05/2018, now PAT 10,474,566; which is a 371 of PCT/US16/45822 filed 08/05/2016; which has PRO 62/201,258 filed 08/05/2015.
3.	Receipt of Applicant’s Amendment filed 12/29/2021 is acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/31/2021-01/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting 
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim(s) 1-20 of the instant application is rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claim(s) 1-17 of U.S. Patent No. 10,942,842; and over claim(s) 1-17 of U.S. Patent No. 10,474,566.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional, non-statutory obviousness type double patenting rejection.

Instant Application 17/165,908 
Patent No. 10,942,842
1.  A computing-system comprising: a processor communicatively coupled via a data network to a client computing system; and a non-transitory computer-readable medium storing program code that is executable by the processor; wherein the processor is configured for executing the program code to perform operations comprising: receiving an electronic data-processing model that generates an analytical output by applying a function to input attributes 


 Patent No. 10,474,566
1.  A computing-system comprising: a processor communicatively coupled via a data network to a client computing system; and a non-transitory computer-readable medium storing program code that is executable by the processor; wherein the processor is configured for executing the program code to perform operations comprising: receiving an electronic data-processing model that generates an analytical output by applying a function to input attributes weighted with modeling coefficients, respectively, identifying a target data-processing platform that requires bin ranges respectively associated with the modeling coefficients and that also requires reason codes respectively associated with at least some of the bin ranges, wherein a bin range identifies a range of input attribute values and one or more modeling coefficients are valid for input attribute values within the range, wherein each reason code indicates a respective impact of a respective input attribute on the analytical output, identifying the bin ranges and the reason codes, generating executable code that implements the electronic data-processing model with the bin ranges and the reason codes, wherein the executable code includes code for implementing: (a) mapping at least one of the input attributes to a production attribute from the target data-processing platform, the production attribute having a normalized value that is compliant with the electronic data-processing model, (b) a first analytical function, (c) a second analytical function, and (d) segmentation logic comprising a decision tree that (e) selects the first analytical function based on a specific input attribute having a first value and (f) selects the second analytical function based on the specific input attribute having a second value; and verifying, from a test of the executable code, that a test analytical output from the test matches an expected analytical output from an audit file and that a test reason code from the test matches an expected reason code from the audit file.
1.    1. A model integration system comprising: a processor communicatively coupled via a data network to a client computing system; and a non-transitory computer-readable medium storing program code that provides a model integration tool and that is executable by the processor; wherein the processor is configured for executing the program code to perform operations comprising: receiving an electronic data-processing model that generates an analytical output by applying a function to one or more input attributes weighted with one or more modeling coefficients, respectively, identifying a target data-processing platform that requires one or more bin ranges associated with the one or more modeling coefficients and one or more reason codes associated with the one or more input attributes, wherein each bin range identifies a range of input attribute values for which a respective modeling coefficient is valid, wherein each reason code identifies a respective reason code output indicating a respective impact of a respective weighted input attribute on the analytical output, providing a user interface having interface elements for specifying bin range information identifying the one or more bin ranges and reason code information identifying the one or more reason codes, the user interface having one or more additional interface elements for uploading, to the non-transitory computer-readable medium or an additional non-transitory computer-readable medium accessible to the model integration tool, an audit file having an expected analytical output and an expected reason code, identifying the one or more bin ranges and the one or more reason codes based on user input received via the user interface and indicating the bin range information and the reason code information, generating Predictive Model Markup Language (PMML) code that implements the electronic data-processing model with the one or more bin ranges and the one or more reason codes, verifying, from a test of the PMML code and prior to outputting executable source code in a programming language used by the target data-processing platform, that a test analytical output matches the expected analytical output and that a test reason code matches the expected reason code, wherein verifying that the test analytical output matches the expected analytical output and the test reason code matches the expected reason code comprises: (i) accessing the audit file from the non-transitory computer-readable medium or the additional non-transitory computer-readable medium, and (ii) comparing the expected analytical output and the expected reason code stored in the audit file with the test analytical output and the test reason code, and outputting the executable source code in the programming language used by the target data-processing platform, wherein the executable source code is generated from the PMML code and implements the electronic data-processing model with the one or more bin ranges and the one or more reason codes.


The examiner recognizes that the instant application discloses operations for generating analytical data based on predictive model.  The related application performs similar operations with the inclusion of user interface that provides information for identifying necessary data for the generation of the analytical data and verification.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        03/24/2022.